Case 4:19-cv-01843-KAW Document 48-1 Filed 01/30/20 Page 1 of 17




   EXHIBIT A
                       Case 4:19-cv-01843-KAW Document 48-1 Filed 01/30/20 Page 2 of 17



                  1     DENISE M. MINGRONE (SBN 135224)
                        dmingrone@orrick.com
                  2     ROBERT L. URIARTE (SBN 258274)
                        ruriarte@orrick.com
                  3     ORRICK, HERRINGTON & SUTCLIFFE LLP
                        1000 Marsh Road
                  4     Menlo Park, CA 94025
                        Telephone:     650 614 7400
                  5
                        ROBERT M. LOEB (pro hac vice pending)
                  6     rloeb@orrick.com
                        JAMES A. FLYNN (pro hac vice pending)
                  7     jflynn@orrick.com
                        ORRICK, HERRINGTON & SUTCLIFFE LLP
                  8     1152 15th Street NW
                        Washington, DC 20005
                  9     Telephone:    202 339 8475
                10      Attorneys for Proposed Intervenor
                        SYNOPSYS, INC.
                11

                12                                  IN THE UNITED STATES DISTRICT COURT

                13                                    NORTHERN DISTRICT OF CALIFORNIA

                14                                           OAKLAND DIVISION

                15      THE CENTER FOR INVESTIGATIVE                         Case No. 4:19-cv-01843-KAW
                        REPORTING AND WILL EVANS,
                16                                                           [PROPOSED] DEFENDANT-
                                               Plaintiffs,                   INTERVENOR SYNOPSYS, INC.’S
                17                                                           ANSWER AND AFFIRMATIVE
                                v.                                           DEFENSES TO PLAINTIFFS’
                18                                                           COMPLAINT AND CROSSCLAIM
                        U.S. DEPARTMENT OF LABOR,                            AGAINST U.S. DEPARTMENT OF
                19                                                           LABOR
                                               Defendant.
                20

                21
                          [PROPOSED] INTERVENOR SYNOPSYS, INC.’S ANSWER AND AFFIRMATIVE
                22                      DEFENSES TO PLAINTIFFS’ COMPLAINT

                23             Defendant-Intervenor Synopsys, Inc., by and through undersigned counsel, respectfully

                24     submits this Answer to Plaintiffs’ Complaint and Crossclaim against Defendant U.S. Department

                25     of Labor (DOL). Synopsys respectfully requests and reserves the right to amend, alter, and

                26     supplement the defenses contained in its Answer and the allegations contained in its Crossclaim

                27     as the facts and circumstances giving rise to the Complaint become known to it through the

                28     course of litigation.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                        SYNOPSYS’ ANSWER AND CROSSCLAIM
                                                                       -1-                                4:19-CV-01843-KAW
                       Case 4:19-cv-01843-KAW Document 48-1 Filed 01/30/20 Page 3 of 17



                  1                                                 ANSWER

                  2           Synopsys responds specifically to each numbered paragraph of the Complaint as follows:

                  3                                             INTRODUCTION

                  4           1.      The allegations contained in paragraph 1 consist of Plaintiffs’ characterization of

                  5    this action, to which no response is required. To the extent a response is required, Synopsys

                  6    admits that Plaintiffs purport that this is an action brought under the Freedom of Information Act

                  7    (FOIA), 5 U.S.C. § 552.

                  8           2.      Synopsys admits that Plaintiffs submitted a request under FOIA to DOL’s Office

                  9    of Federal Contract Compliance Programs (OFCCP) in January 2018 seeking disclosure of
                10     federal contractors’ employment diversity reports submitted to OFCCP.

                11            3.      Synopsys admits that OFCCP responded in 2019 withholding records under FOIA

                12     Exemption 4 and that Plaintiffs appealed.

                13            4.      Synopsys admits that Defendant United States Department of Labor (DOL) has not

                14     issued a final determination and denies that DOL has not responded to Plaintiffs’ appeal letter.

                15            5.      The allegations contained in paragraph 5 consist of conclusions of law to which no

                16     response is required. To the extent a response is required, Synopsys denies the allegations.

                17            6.      The allegations contained in paragraph 6 consist of Plaintiffs’ characterization of

                18     this action and conclusions of law to which no response is required. To the extent a response is

                19     required, Synopsys admits that DOL released some EEO-1 records to Plaintiffs for the 2015
                20     calendar year and denies the remaining allegations, including the allegation that the records

                21     currently being sought are identical to those that have been released.

                22            7.      The allegations contained in paragraph 7 consist of Plaintiffs’ characterization of

                23     this action and do not set forth a claim for relief or aver facts in support of a claim to which a

                24     response is required. To the extent a response is required, Synopsys denies the allegations.

                25            8.      The allegations contained in paragraph 8 contain conclusions of law to which no

                26     response is required. To the extent a response is required, Synopsys denies the allegations.

                27            9.      The allegations contained in paragraph 9 consist of Plaintiffs’ characterization of

                28     their request for relief, to which no response is required. To the extent a response is required,
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                            SYNOPSYS’ ANSWER AND CROSSCLAIM
                                                                          -2-                                 4:19-CV-01843-KAW
                       Case 4:19-cv-01843-KAW Document 48-1 Filed 01/30/20 Page 4 of 17



                  1    Synopsys denies the allegations.

                  2                                              JURISDICTION

                  3            10.     Because the allegations contained in paragraph 10 constitute Plaintiffs’

                  4    conclusions of law regarding subject-matter and personal jurisdiction, no response is required. To

                  5    the extent a response is required, Synopsys does not contest the Court’s subject-matter or personal

                  6    jurisdiction.

                  7                           VENUE AND INTRADISTRICT ASSIGNMENT

                  8            11.     Because the allegations contained in paragraph 11 constitute Plaintiffs’

                  9    conclusions of law regarding venue, no response is required. To the extent a response is required,
                10     Synopsys does not contest that venue is proper in this district.

                11             12.     Because the allegations contained in paragraph 12 constitute Plaintiffs’

                12     conclusions of law regarding the assignment of this case to the Oakland Division, no response is

                13     required. To the extent a response is required, Synopsys does not contest intradistrict assignment

                14     in the Oakland Division.

                15                                                   PARTIES

                16             13.     The allegations in paragraph 13 characterize professional qualifications and

                17     activities of Plaintiff Center for Investigative Reporting (CIR), to which no response is required.

                18     To the extent a response is required, Synopsys admits that CIR is a nonprofit organization

                19     established under the laws of the State of California and that its principal place of business is in
                20     Emeryville, California. Synopsys does not have knowledge or information sufficient to form a

                21     belief as to the truth of the remaining allegations.

                22             14.     The allegations contained in paragraph 14 characterize professional qualifications

                23     and activities of Plaintiff Will Evans, to which no response is required. To the extent a response

                24     is required, Synopsys admits that Evans is an employee of CIR. Synopsys does not have

                25     knowledge or information sufficient to form a belief as to the truth of the allegations.

                26             15.     The allegations contained in paragraph 15 characterize Defendant DOL and do not

                27     set forth a claim for relief or aver facts in support of a claim to which a response is required. To

                28     the extent a response is required, Synopsys admits the allegations.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                            SYNOPSYS’ ANSWER AND CROSSCLAIM
                                                                          -3-                                 4:19-CV-01843-KAW
                       Case 4:19-cv-01843-KAW Document 48-1 Filed 01/30/20 Page 5 of 17



                  1                                          FACTUAL BACKGROUND

                  2            16.     Paragraph 16 contains Plaintiffs’ conclusions of law regarding OFCCP’s

                  3    responsibilities and does not set forth a claim for relief or aver facts in support of a claim to which

                  4    a response is required. To the extent a response is required, Synopsys admits the allegations.

                  5            17.     The allegations in paragraph 17 do not set forth a claim for relief or aver facts in

                  6    support of a claim to which a response is required. To the extent a response is required, Synopsys

                  7    admits the allegations.

                  8            18.     Paragraph 18 contains Plaintiffs’ conclusions of law regarding OFCCP’s

                  9    responsibilities related to the collection of data and does not set forth a claim for relief or aver
                10     facts in support of a claim to which a response is required. To the extent a response is required,

                11     Synopsys denies that OFCCP collects the EEO-1 data and admits that OFCCP and the Equal

                12     Employment Opportunity Commission (EEOC) together administer the EEO-1 reporting system.

                13             19.     Paragraph 19 contains Plaintiffs’ conclusions of law and does not set forth a claim

                14     for relief or aver facts in support of a claim to which a response is required. To the extent a

                15     response is required, Synopsys admits that certain employers, depending on the number of

                16     employees they have and whether they are a federal contractor, are required annually to file EEO-

                17     1 Reports, and Synopsys denies the remaining allegations.

                18             20.     Paragraph 20 contains Plaintiffs’ conclusions of law and does not set forth a claim

                19     for relief or aver facts in support of a claim to which a response is required. To the extent a
                20     response is required, Synopsys does not have knowledge or information sufficient to form a belief

                21     as to the truth of the allegations.

                22             21.     Paragraph 21 contains Plaintiffs’ description of Form EEO-1 Type 2 Consolidated

                23     Report and Plaintiffs’ conclusions of law and does not set forth a claim for relief or aver facts in

                24     support of a claim to which a response is required. To the extent a response is required, Synopsys

                25     admits that the EEO-1 Type 2 Consolidated Report is a one-page form included as part of some

                26     EEO-1 filings and denies that the EEO-1 Type 2 Consolidated Report does not contain any

                27     particularized or sensitive information. Synopsys admits that the information constitutes one row

                28     in the spreadsheet but avers that it contains over 200 columns of information.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                             SYNOPSYS’ ANSWER AND CROSSCLAIM
                                                                          -4-                                  4:19-CV-01843-KAW
                       Case 4:19-cv-01843-KAW Document 48-1 Filed 01/30/20 Page 6 of 17



                  1           22.     Paragraph 22 contains Plaintiffs’ conclusions of law related to the EEO and

                  2    OFCCP’s abilities to disclose EEO-1 data under Title VII and does not set forth a claim for relief

                  3    or aver facts in support of a claim to which a response is required. To the extent a response is

                  4    required, Synopsys admits that OFCCP, pursuant to an agreement reached by the parties in Case

                  5    No. 3:18-cv-2008-JCS (N.D. Cal. dismissed Dec. 21, 2018), released nonidentical EEO-1 Type 2

                  6    data for 2015 for five other federal contractors on or about November 29, 2018, denies that

                  7    OFCCP released any data submitted by or related to Synopsys, and denies the remaining

                  8    allegations.

                  9           23.     Paragraph 23 contains Plaintiffs’ conclusions of law regarding whether EEO-1
                10     Reports are confidential and does not set forth a claim of relief or aver facts in support of a claim

                11     to which a response is required. To the extent a response is required, Synopsys admits that the

                12     quoted statements appear on the EEOC website and denies the remaining allegations.

                13            24.     Paragraph 24 contains Plaintiffs’ description of how the public can obtain copies

                14     of the EEO-1 Reports and does not set forth a claim for relief or aver facts in support of a claim to

                15     which a response is required. To the extent a response is required, Synopsys admits that OFCCP

                16     does not proactively disclose the EEO-1 Reports and that in certain situations Defendant DOL

                17     will notify federal contractors of a FOIA request it receives. Synopsys denies the remaining

                18     allegations.

                19            25.     Paragraph 25 consists of Plaintiffs’ characterization of OFCCP’s actions in a
                20     separate lawsuit and does not set forth a claim for relief or aver facts in support of a claim to

                21     which a response is required. To the extent a response is required, Synopsys admits that OFCCP,

                22     pursuant to an agreement reached by the parties in Case No. 3:18-cv-2008-JCS (N.D. Cal.

                23     dismissed Dec. 21, 2018), released nonidentical EEO-1 Type 2 data for 2015 for five other

                24     federal contractors on or about November 29, 2018, denies that OFCCP released any data

                25     submitted by or related to Synopsys, and denies the remaining allegations.

                26            26.     Paragraph 26 contains Plaintiffs’ characterization of the purported opinion of a

                27     variety of people and does not set forth a claim for relief or aver facts in support of a claim to

                28     which a response is required. To the extent a response is required, Synopsys is without
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                            SYNOPSYS’ ANSWER AND CROSSCLAIM
                                                                          -5-                                 4:19-CV-01843-KAW
                       Case 4:19-cv-01843-KAW Document 48-1 Filed 01/30/20 Page 7 of 17



                  1    information or knowledge sufficient to form a belief as to the truth of the allegations.

                  2            27.     Paragraph 27 contains Plaintiffs’ characterization of the purported public need for

                  3    the requested documents and does not set forth a claim for relief or aver facts in support of a

                  4    claim to which a response is required. To the extent a response is required, Synopsys is without

                  5    information or knowledge sufficient to form a belief as to the truth of the allegations.

                  6            28.     Paragraph 28 contains Plaintiffs’ characterization of a letter from Congressman

                  7    Emanuel Cleaver II to DOL and does not set forth a claim for relief or aver facts in support of a

                  8    claim to which a response is required. To the extent a response is required, Synopsys admits that

                  9    Congressman Cleaver wrote a letter to DOL in March of 2019 and respectfully refers the Court to
                10     that letter for a complete and accurate statement of its contents.

                11             29.     Paragraph 29 contains Plaintiffs’ characterization of a U.S. Office of Management

                12     and Budget (OMB) memorandum and conclusions of law and does not set forth a claim for relief

                13     or aver facts in support of a claim to which a response is required. To the extent a response is

                14     required, Synopsys respectfully refers the Court to that OMB memorandum for a complete and

                15     accurate statement of its contents.

                16             30.     Paragraph 20 contains Plaintiffs’ characterization of news coverage and does not

                17     set forth a claim for relief or aver facts in support of a claim to which a response is required. To

                18     the extent a response is required, Synopsys does not have knowledge or information sufficient to

                19     form a belief as to the truth of the allegations.
                20             31.     Paragraph 31 contains Plaintiffs’ characterization of purported media coverage and

                21     does not set forth a claim for relief or aver facts in support of a claim to which a response is

                22     required. To the extent a response is required, Synopsys does not have knowledge or information

                23     sufficient to form a belief as to the truth of the allegations.

                24             32.     Paragraph 32 contains Plaintiffs’ characterization of the purported public need for

                25     the documents requested and does not set forth a claim for relief or aver facts in support of a

                26     claim to which a response is required. To the extent a response is required, Synopsys does not

                27     have knowledge or information sufficient to form a belief as to the truth of the allegations.

                28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                           SYNOPSYS’ ANSWER AND CROSSCLAIM
                                                                           -6-                               4:19-CV-01843-KAW
                       Case 4:19-cv-01843-KAW Document 48-1 Filed 01/30/20 Page 8 of 17



                  1                                             The FOIA Request

                  2           33.     Synopsys admits that DOL received a FOIA request from Plaintiff Will Evans

                  3    dated January 4, 2018, and respectfully refers the Court to that FOIA request for a complete and

                  4    accurate statement of its contents.

                  5           34.     Synopsys admits that DOL received a FOIA request from Plaintiff Will Evans

                  6    dated January 4, 2018, and respectfully refers the Court to that FOIA request for a complete and

                  7    accurate statement of its contents.

                  8           35.     Synopsys admits that DOL received a FOIA request from Plaintiff Will Evans

                  9    dated January 4, 2018, and respectfully refers the Court to that FOIA request for a complete and
                10     accurate statement of its contents.

                11            36.     Synopsys does not have knowledge or information sufficient to form a belief as to

                12     the truth of the allegations in paragraph 36.

                13            37.     Synopsys admits that on March 13, 2018; April 18, 2018; and August 14, 2018, a

                14     DOL employee responded to Plaintiffs’ FOIA request and respectfully refers the Court to those

                15     responses for a complete and accurate statement of their contents.

                16            38.     Paragraph 38 contains Plaintiffs’ characterization of the timing of DOL’s

                17     responses and does not set forth a claim for relief or aver facts in support of a claim to which a

                18     response is required. To the extent a response is required, Synopsys does not have knowledge or

                19     information sufficient to form a belief as to the truth of the allegations.
                20            39.     Paragraph 39 contains Plaintiffs’ characterization of OFCCP’s actions in a

                21     separate lawsuit and does not set forth a claim for relief or aver facts in support of a claim to

                22     which a response is required. To the extent a response is required, Synopsys admits that OFCCP,

                23     pursuant to an agreement reached by the parties in Case No. 3:18-cv-2008-JCS (N.D. Cal.

                24     dismissed Dec. 21, 2018), released nonidentical EEO-1 Type 2 data for 2015 for five other

                25     federal contractors on or about November 29, 2018, denies that OFCCP released any data

                26     submitted by or related to Synopsys, and denies the remaining allegations.

                27            40.     Synopsys admits that Plaintiff Will Evans sent an email to OFCCP’s FOIA office

                28     in January 2019 and respectfully refers the Court to that email for a complete and accurate
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                            SYNOPSYS’ ANSWER AND CROSSCLAIM
                                                                          -7-                                 4:19-CV-01843-KAW
                       Case 4:19-cv-01843-KAW Document 48-1 Filed 01/30/20 Page 9 of 17



                  1    statement of its contents.

                  2            41.        Synopsys does not have knowledge or information sufficient to form a belief as to

                  3    the truth of the allegations in paragraph 41.

                  4            42.        Paragraph 42 contains Plaintiffs’ characterization of the timing of DOL’s

                  5    responses and does not set forth a claim for relief or aver facts in support of a claim to which a

                  6    response is required. To the extent a response is required, Synopsys does not have knowledge or

                  7    information sufficient to form a belief as to the truth of the allegations.

                  8            43.        Synopsys does not have knowledge or information sufficient to form a belief as to

                  9    the truth of the allegations in paragraph 43.
                10             44.        Synopsys admits that on February 22, 2019, OFCCP sent a response regarding

                11     Plaintiffs’ FOIA request and respectfully refers the Court to that response for a complete and

                12     accurate statement of its contents.

                13             45.        Synopsys admits that on February 22, 2019, OFCCP sent a response regarding

                14     Plaintiffs’ FOIA request and respectfully refers the Court to that response for a complete and

                15     accurate statement of its contents.

                16             46.        Synopsys admits that on February 22, 2019, OFCCP sent a response regarding

                17     Plaintiffs’ FOIA request and respectfully refers the Court to that response for a complete and

                18     accurate statement of its contents.

                19                                           The Administrative Appeal
                20             47.        Synopsys admits that on March 1, 2019, Plaintiff CIR, through its counsel, sent a

                21     letter to DOL and respectfully refers the Court to that letter for a complete and accurate statement

                22     of its contents.

                23             48.        Synopsys admits that on March 1, 2019, Plaintiff CIR, through its counsel, sent a

                24     letter to DOL and respectfully refers the Court to that letter for a complete and accurate statement

                25     of its contents.

                26             49.        Admitted.

                27             50.        Admitted.

                28             51.        Paragraph 51 contains Plaintiffs’ conclusions of law and does not set forth a claim
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                             SYNOPSYS’ ANSWER AND CROSSCLAIM
                                                                            -8-                                4:19-CV-01843-KAW
                       Case 4:19-cv-01843-KAW Document 48-1 Filed 01/30/20 Page 10 of 17



                  1    for relief or aver facts in support of a claim to which a response is required. To the extent a

                  2    response is required, Synopsys denies the allegations.

                  3             52.    Paragraph 51 contains Plaintiffs’ conclusions of law and does not set forth a claim

                  4    for relief or aver facts in support of a claim to which a response is required. To the extent a

                  5    response is required, Synopsys does not have knowledge or information sufficient to form a belief

                  6    as to the truth of the allegations.

                  7                                           CAUSE OF ACTION

                  8             53.    Synopsys incorporates by reference its responses to paragraphs 1 through 52

                  9    above.
                10              54.    The allegations contained in paragraph 54 consist of Plaintiffs’ conclusions of law

                11     to which no response is required. To the extent a response is required, Synopsys denies the

                12     allegations.

                13              55.    The allegations contained in paragraph 55 consist of Plaintiffs’ conclusions of law

                14     to which no response is required. To the extent a response is required, Synopsys denies the

                15     allegations.

                16              56.    The allegations contained in paragraph 56 consist of Plaintiffs’ conclusions of law

                17     to which no response is required. To the extent a response is required, Synopsys denies the

                18     allegations.

                19              57.    The allegations contained in paragraph 57 consist of Plaintiffs’ conclusions of law
                20     to which no response is required. To the extent a response is required, Synopsys denies the

                21     allegations.

                22              The remainder of Plaintiffs’ Complaint consist of Plaintiffs’ Prayer for Relief, to which no

                23     response is required. To the extent this paragraph is deemed to contain factual allegations,

                24     Synopsys denies those allegations and denies that Plaintiffs are entitled to any relief.

                25               DEFENDANT-INTERVENOR SYNOPSYS’ AFFIRMATIVE DEFENSES

                26                                              FIRST DEFENSE

                27              Plaintiffs Complaint should be dismissed in whole, or part, for failure to state a claim

                28     upon which relief can be granted.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                            SYNOPSYS’ ANSWER AND CROSSCLAIM
                                                                          -9-                                 4:19-CV-01843-KAW
                       Case 4:19-cv-01843-KAW Document 48-1 Filed 01/30/20 Page 11 of 17



                  1                                           SECOND DEFENSE

                  2           The Court lacks jurisdiction over any matter as to which Plaintiff failed to satisfy

                  3    administrative prerequisites to suit, as well as over any requests that are not contained in the

                  4    FOIA request at issue in this litigation.

                  5                                                THIRD DEFENSE

                  6           The information that DOL has withheld, or will withhold, in response to Plaintiffs’ FOIA

                  7    request may be exempt in whole or in part from public disclosure under FOIA, 5 U.S.C. § 552(b).

                  8                                           FOURTH DEFENSE

                  9           Plaintiffs have not alleged sufficient factual and/or legal bases for their requests for costs
                10     and/or attorneys’ fees.

                11            Synopsys respectfully requests and reserves the right to amend, alter, and supplement the

                12     defenses contained in this Answer as the facts and circumstances giving rise to the Complaint

                13     become known to it through the course of the litigation.

                14            WHEREFORE, having fully answered, Defendant-Intervenor Synopsys, by and through

                15     counsel, respectfully requests that the Court issue an order dismissing with prejudice the above-

                16     captioned case, granting Defendants judgment, including all costs, charges, and fees permitted by

                17     law, and for such further relief as the Court deems just and proper.

                18                                                  CROSSCLAIM

                19            Defendant Intervenor Synopsys, by and through counsel, hereby complains against
                20     Defendant U.S. Department of Labor (DOL) as follows:

                21                                                   Introduction

                22            1.      Synopsys asserts this “reverse FOIA” crossclaim pursuant to the Administrative

                23     Procedure Act (APA), 5 U.S.C. §§ 701-06, and the Freedom of Information Act (FOIA), 5 U.S.C.

                24     § 552, to prevent the disclosure of certain confidential and commercial documents and data

                25     relating to the composition of Synopsys’ workforce.

                26            2.      The materials at issue are the subject of a pending FOIA request and the

                27     accompanying cause of action for disclosure asserted in Plaintiffs’ complaint. See ECF No. 1. In

                28     particular, Plaintiffs seek disclosure of Synopsys’ 2016 EEO-1 Type 2 Consolidated Report
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                             SYNOPSYS’ ANSWER AND CROSSCLAIM
                                                                          -10-                                 4:19-CV-01843-KAW
                       Case 4:19-cv-01843-KAW Document 48-1 Filed 01/30/20 Page 12 of 17



                  1    (EEO-1 Reports).

                  2            3.      The EEO-1 Reports contain confidential commercial data that Synopsys submitted

                  3    to DOL via the Joint Reporting Committee in compliance with its federal-contractor reporting

                  4    obligations. See 41 C.F.R. § 60-1.7(a). The EEO-1 Reports document the number of people

                  5    Synopsys employs in the United States, broken down by gender, race, ethnicity, and job category.

                  6            4.      Synopsys has at all times maintained that the EEO-1 Reports are exempt from

                  7    disclosure pursuant to FOIA Exemption 4, which exempts from disclosure “trade secrets and

                  8    commercial or financial information obtained from a person and privileged or confidential.” 5

                  9    U.S.C. § 552(b)(4).
                10             5.      Synopsys keeps the EEO-1 Report data highly confidential. It does not disclose

                11     the EEO-1 Reports externally except as required by law, and the EEO-1 Reports are only made

                12     available internally on a limited and need-to-know basis.

                13             6.      For purposes of FOIA, the data contained in the EEO-1 Reports is “commercial”

                14     pursuant to the term’s ordinary meaning. The data contains confidential information concerning

                15     the number and gender, racial, and ethnic self-identifications of Synopsys’ employees, as well as

                16     their allocation to various job categories. Each year’s EEO-1 Report also contains the prior

                17     year’s reported totals. If disclosed, this data would reveal aspects of Synopsys’ business priorities

                18     and strategies, as well as Synopsys’ recruitment and diversity efforts.

                19             7.      Synopsys brings this crossclaim for declaratory and injunctive relief under the
                20     Administrative Procedure Act to prevent DOL’s disclosure of the EEO-1 Reports as arbitrary and

                21     capricious, an abuse of discretion, or otherwise not in accordance with law.

                22                                       JURISDICTION AND VENUE

                23             8.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1346,

                24     because this action arises under the laws of the United States, including the Administrative

                25     Procedure Act, 5 U.S.C. §§ 701-06, the Freedom of Information Act, 5 U.S.C. § 552, and the

                26     Declaratory Judgment Act, 28 U.S.C. §§ 2201-02.

                27             9.      Venue is proper in this district under 28 U.S.C. §§ 1391, 1402. Synopsys’

                28     principal place of business is in this district. Plaintiffs either reside or have their principal place
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                             SYNOPSYS’ ANSWER AND CROSSCLAIM
                                                                          -11-                                 4:19-CV-01843-KAW
                       Case 4:19-cv-01843-KAW Document 48-1 Filed 01/30/20 Page 13 of 17



                  1    of business in this district.

                  2            10.     Assignment to the Oakland Division is proper pursuant to Local Rule 3-2(c) and

                  3    (d) because a substantial portion of the events giving rise to this action occurred in Alameda

                  4    County.

                  5                                                  PARTIES

                  6            11.     Plaintiff Center for Investigative Reporting (CIR) is a nonprofit organization

                  7    established under the laws of the State of California with its primary place of business in

                  8    Emeryville, California.

                  9            12.     Plaintiff Will Evans is an employee of CIR who resides in this district.
                10             13.     Defendant DOL is a department of the executive branch of the United States

                11     government and an “agency” within the meaning of 5 U.S.C. § 552(f)(1). DOL has possession

                12     and control over the EEO-1 Reports.

                13             14.     Defendant-Intervenor Synopsys is a publicly traded company with its principal

                14     place of business in Mountain View, California. Synopsys is a “person” within the meaning of 5

                15     U.S.C. § 551(2).

                16                                        FACTUAL ALLEGATIONS

                17             15.     Synopsys is a high-tech software company that provides innovative Electronic

                18     Design Automation (EDA) solutions for the semiconductor industry. EDA generally refers to

                19     using computer software to design, verify, simulate, and manufacture electronic circuits.
                20             16.     The high-tech software industry is highly competitive, especially with respect to

                21     the recruitment and retention of skilled employees. Synopsys invests considerable time and

                22     resources in its recruitment and retention efforts. For Synopsys as a software company, success

                23     in those efforts is critical to its overall commercial success.

                24             17.     A key component of Synopsys’ recruitment and retention efforts is the diversity of

                25     Synopsys’ workforce. As described in the declaration of Sarah Lee, Synopsys invests

                26     considerably in maintaining and strengthening the diversity of its workforce, and that diversity

                27     contributes to Synopsys’ overall commercial success. See Ex. A (Lee Decl.).

                28             18.     As a federal contractor with over 50 employees, Synopsys annually submits data
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                          SYNOPSYS’ ANSWER AND CROSSCLAIM
                                                                          -12-                              4:19-CV-01843-KAW
                       Case 4:19-cv-01843-KAW Document 48-1 Filed 01/30/20 Page 14 of 17



                  1    concerning its workforce to the government by filing, among other things, the EEO-1 Reports

                  2    with the Joint Reporting Committee, which collects that data on behalf of DOL and the Equal

                  3    Employment Opportunity Commission (EEOC). The EEO-1 Report at issue here covers

                  4    Synopsys’ data for 2016.

                  5           19.     The data contained in the EEO-1 Reports is obtained from Synopsys’ employees

                  6    with the express assurance of confidentiality. As described in the declaration of Sarah Lee,

                  7    Synopsys treats this information as highly sensitive and commercial, restricting access even

                  8    within the company to a select few individuals with a need to access it. See Ex. A.

                  9           20.     Synopsys provided the EEO-1 Report to the government pursuant to a
                10     longstanding understanding that the information would remain confidential. Indeed, Synopsys

                11     relies on the government’s assurances of confidentiality in submitting its EEO-1 Reports. For

                12     example, the EEOC publishes an instruction booklet wherein the government commits to “protect

                13     the confidentiality of the EEO-1 data to the maximum extent possible consistent with FOIA and

                14     the Trade Secrets Act.” Moreover, DOL regulations prohibit disclosure of confidential

                15     commercial information except in compliance with FOIA and additional notification procedures.

                16     See 29 C.F.R. § 70.26.

                17            21.     The EEO-1 Reports reveal commercially sensitive information that is kept highly

                18     confidential by Synopsys and would, if disclosed, cause competitive harm to Synopsys.

                19     Specifically, disclosure of these materials would:
                20                    a. Permit competitors to identify changes to Synopsys’ workforce over time,

                21                        including changes within certain job categories and changes in the balance of

                22                        domestic and international employees. Such data could, in turn, reveal

                23                        changes in business goals and commercial strategies, as well as the impact of

                24                        corporate mergers and acquisitions.

                25                    b. Permit competitors to target their recruitment of Synopsys employees,

                26                        especially diverse candidates.

                27                    c. Permit competitors to determine employee’s confidential and highly sensitive

                28                        self-identifications as to gender, race, and ethnicity.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                            SYNOPSYS’ ANSWER AND CROSSCLAIM
                                                                         -13-                                 4:19-CV-01843-KAW
                       Case 4:19-cv-01843-KAW Document 48-1 Filed 01/30/20 Page 15 of 17



                  1                   d. Chill future self-identification by employees no longer willing to participate in

                  2                       such surveys in light of public disclosure of the EEO-1 data.

                  3                   e. Undermine Synopsys’ internal efforts to build and maintain a diverse and

                  4                       talented workforce, which in turn would undermine Synopsys’ commercial

                  5                       success.

                  6             22.   Plaintiffs brought this action seeking disclosure of the EEO-1 Reports pursuant to

                  7    FOIA. See ECF No. 1.

                  8             23.   Following cross-motions for summary judgment, the Court granted summary

                  9    judgment in Plaintiffs’ favor and ordered DOL to disclose the documents within 30 days. ECF
                10     No. 39. The court held that the information at issue did not fall within FOIA Exemption 4

                11     because it was not “commercial.” It appeared to reach that conclusion because (1) the disclosure

                12     of the data would not cause the provider of the data likely commercial harm, see ECF No. 39, at

                13     7-10, and (2) the data is too general and did not pertain “to specific positions or departments,” id.

                14     at 10.

                15              24.   The Court later extended the disclosure deadline to February 10, 2020, pursuant to

                16     a stipulation between Plaintiffs and DOL. ECF No. 42.

                17              25.   On January 28, 2020, DOL announced that it was not going to use its resources to

                18     appeal the Court’s December 10 order.

                19              26.   Absent a stay or appeal, DOL will disclose the EEO-1 Reports no later than
                20     February 10, 2020.

                21              COUNT I – VIOLATION OF THE ADMINISTRATIVE PROCEDURE ACT

                22              27.   Synopsys repeats and incorporates herein by reference the allegations of

                23     paragraphs 1 through 26 of its Crossclaim.

                24              28.   The EEO-1 Reports and the data contained therein constitute “commercial . . .

                25     information obtained from a person and privileges or confidential” within the meaning of FOIA

                26     Exemption 4, and they are therefore exempt from disclosure.

                27              29.   The EEO-1 Reports contain sensitive commercial data.

                28              30.   The EEO-1 Report data is kept highly confidential by Synopsys.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                           SYNOPSYS’ ANSWER AND CROSSCLAIM
                                                                         -14-                                4:19-CV-01843-KAW
                       Case 4:19-cv-01843-KAW Document 48-1 Filed 01/30/20 Page 16 of 17



                  1              31.   Disclosure of the EEO-1 Reports would cause commercial and competitive harm

                  2    to Synopsys.

                  3              32.   DOL recognized that disclosure was exempt under Exemption 4, but is now poised

                  4    to disclose based on an erroneous construction of “commercial” information that cannot be

                  5    squared with the recent the Supreme Court decision regarding Exemption 4, Food Marketing

                  6    Institute v. Argus Leader Media, 139 S. Ct. 2356, 2363-66 (2019), which expressly rejected the

                  7    commercial harm test.

                  8              33.   Disclosure of the EEO-1 Reports despite the applicability of FOIA Exemption 4

                  9    would be “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law”
                10     within the meaning of the APA, 5 U.S.C. § 706(2)(A).

                11                             REQUEST FOR DECLARATORY JUDGMENT

                12               34.   Synopsys repeats and incorporates herein by reference the allegations of

                13     paragraphs 1 through 26 of its Crossclaim.

                14               35.   Because the EEO-1 Reports are exempt from disclosure under FOIA Exempt 4,

                15     DOL’s disclosure of the EEO-1 Reports would be arbitrary and capricious, an abuse of discretion,

                16     or otherwise not in accordance with law, and the Court should declare that:

                17                     a. The EEO-1 Reports are exempt from disclosure under FOIA Exemption 4.

                18                     b. DOL’s disclosure of the EEO-1 Reports would be arbitrary and capricious, an

                19                        abuse of discretion, or otherwise not in accordance with law.
                20                             REQUEST FOR A PERMANENT INJUNCTION

                21               36.   Synopsys repeats and incorporates herein by reference the allegations of

                22     paragraphs 1 through 26 of its Crossclaim.

                23               37.   The EEO-1 Reports are exempt from disclosure under FOIA Exemption 4, and

                24     DOL’s disclosure of the EEO-1 Reports would be arbitrary and capricious, an abuse of discretion,

                25     or otherwise not in accordance with law. Therefore, Synopsys will prevail on the merits of this

                26     action.

                27               38.   Release of the EEO-1 Reports will irreparably injure Synopsys by permanently

                28     making public the EEO-1 Report data and by exposing Synopsys to competitive harm.
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                         SYNOPSYS’ ANSWER AND CROSSCLAIM
                                                                        -15-                               4:19-CV-01843-KAW
                       Case 4:19-cv-01843-KAW Document 48-1 Filed 01/30/20 Page 17 of 17



                  1            39.      DOL, Plaintiffs, and the public at large will not be harmed by withholding the

                  2    EEO-1 Reports, and any such harm they would suffer is substantially outweighed by the

                  3    irreparable injury certain to occur to Synopsys.

                  4            40.      The public interest is served by ensuring that Synopsys and other similarly situated

                  5    companies are not subject to having their confidential commercial information involuntarily

                  6    disclosed and by protecting the confidential and personal information of such companies’

                  7    employees.

                  8            41.      Therefore, the Court should permanently enjoin DOL from disclosing the EEO-1

                  9    Reports.
                10                                           PRAYER FOR RELIEF

                11             WHEREFORE, Synopsys respectfully requests that judgment be entered against

                12     Defendant U.S. Department of Labor and that this Court:

                13             A.       Declare that DOL’s disclosure of the EEO-1 Reports would be arbitrary and

                14     capricious, an abuse of discretion, or otherwise not in accordance with law;

                15             B.       Permanently enjoin DOL from disclosing the EEO-1 Reports; and

                16             C.       Grant such other and further relief as may be just and proper.

                17

                18      Dated: January 30, 2020                            Respectfully submitted,
                19                                                         ORRICK, HERRINGTON & SUTCLIFFE
                20

                21
                                                                           By: /s/ Denise M. Mingrone
                22                                                             DENISE M. MINGRONE
                                                                               Attorneys for Plaintiff, SYNOPSYS, INC.
                23

                24

                25

                26

                27

                28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP                                                                           SYNOPSYS’ ANSWER AND CROSSCLAIM
                       4140-4137-9874                                     -16-                               4:19-CV-01843-KAW
